           Case 1:20-cv-02882-RA-GWG Document 53 Filed 02/12/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JMG IMPROVEMENTS, INC., et al.,                                   DATE FILED: 2-12-21

                              Plaintiff,
                                                                  20-CV-2882 (RA)
                         v.
                                                                       ORDER
 ARCH SPECIALTY INSURANCE
 COMPANY, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         For the reasons stated at today’s conference, Defendants’ motion to dismiss, filed May 15, 2020,

is DENIED.

         The Clerk of Court is respectfully directed to terminate the motion pending at docket entry 16.

SO ORDERED.

Dated:      February 12, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
